Name: Commission Regulation (EEC) No 1879/91 of 28 June 1991 fixing the reference prices for hybrid maize and hybrid sorghum for sowing for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  means of agricultural production
 Date Published: nan

 No L 168/7729 . 6. 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1879/91 of 28 June 1991 fixing the reference prices for hybrid maize and hybrid sorghum for sowing for the 1991/92 marketing year as representative on account of the very small quantity involved ; whereas no reference prices may therefore be fixed for those types of maize ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 For the 1991 /92 marketing year, the reference prices for hybrid maize and hybrid sorghum for sowing falling within CN codes 1005 10 11 , 1005 10 13, 1005 10 15 and 1007 00 10 shall be as set out in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2358/71 of the Council of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1239/89 (2), and in particular Article 6 (5) thereof, Whereas Article 6 ( 1 ) of Regulation (EEC) No 2358/71 provides that a reference price for each type of hybrid maize and hybrid sorghum for sowing is to be fixed annu ­ ally ; whereas those reference prices must be fixed on the basis of the free-at-frontier prices recorded during the last three marketing years except for abnormally low prices ; whereas, pursuant to Article 2 of Regulation (EEC) No 1578/72 of the Council of 20 July 1972 laying down general rules for fixing reference prices and for determi ­ ning free-at-frontier offer prices for hybrid maize and hybrid sorghum for sowing (3), as last amended by Regula ­ tion (EEC) No 1984/86 (4), only prices for imports from third countries which are representative in terms of quan ­ tity and quality of the product should be taken into consideration ; Whereas imports of the types of hybrid maize for sowing falling within CN code 1005 10 19 may not be considered Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 28 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 246, 5. 11 . 1971 , p. 1 . (2) OJ No L 128 , 11 . 5. 1989, p. 35. O OJ No L 168 , 26. 7. 1972, p. 1 . (4) OJ No L 171 , 28 . 6. 1986, p. 3. No L 168/78 Official Journal of the European Communities 29 . 6 . 91 ANNEX (ECU/100 kg) CN code Description Referenceprices Maize :  Seed :   Hybrid (') : 1005 10 11    Double hybrids and top cross hybrids 95 1005 10 13    Three-cross hybrids 105 1005 10 15    Simple hybrids 220 Grain sorghum : 1007 00 10  Hybrids for sowing 135 (') Entry under this CN code is subject to conditions to be determined by the competent authorities .